Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/210/2022 and   07/20/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Amendment
This office action is responsive to the amendment filed on 03/10/2022.  As directed by the amendment claim 19 is amended. Claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed on 03/10/2022 with respect to the objection of claims (8-14) and (15-20) for being substantially duplicate of claims (1-7) have been fully considered. The arguments were persuasive, as such the objection has been withdrawn.
  Terminal Disclaimer
A terminal disclaimer filed by the applicant on 07/19/2022 to overcome double patenting rejection of claims 1, 5 and 7, over the claims 1 and 6 of the patent (US 10154815 B2) has been approved. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior-art in record (US 2012/0083673 A1) by Al-Ali et al. discloses a modular physiological sensor comprising a stem with a left and right branch extending perpendicularly from the stem, where plurality of EEG electrodes are disposed along the left and right branches and a reference electrode on the modular sensor.
Al-Ali further discloses mounting zones for removably attaching oximetry sensors with the modular EEG sensor assembly.
However Al-Ali does not disclose or suggest the mounting zones on a modular EEG sensor are located along the edge of right and left corner where the vertical stem of the EEG sensor meets with the horizontal section where the two oximetry sensors to be attached and the mounting zones on the EEG sensor has outlines shaped to match with at least a portion of the oximetry sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(US 20150011857 A1) by Henson et al. discloses a shielded sensor headset including a first and a second assembly each having a plurality of electrodes, the first and second assemblies being configured to mate such that the electrodes comply with standard for EEG electrode placement. The headset include flex circuit strips terminated with a cable connector that provide a shield plane connection that electrically couples the shield plane of the headset and a ground terminal of an EEG recorder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792